Citation Nr: 1209042	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to 
July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for service connection.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

The Board finds that, in this case, VA's duty to assist in the development of the claim has been not satisfied as additional treatment records may exist which have not been obtained.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service treatment (medical) records; treatment and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records 

would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2011).

A September 2006 record notes that the Veteran was scheduled for a VA audiological examination on June 7, 2006.  The claims file does not include any evidence that notice of the examination was mailed to him or that the examination ever took place.  Hence, a further attempt to contact the Veteran and reschedule him for a VA examination is necessary.

An April 2009 VA treatment report also references an audiological examination conducted at the Grand Junction VA Medical Center in April 2009.  The VA examiner reported constant bilateral tinnitus and sloping to moderate high-frequency sensorineural hearing loss; however, the April 2009 VA audiological examination is not in the claims file, nor is there indication in the file noting that the record is unavailable.  Hence, the RO should seek to obtain the April 2009 VA audiological examination report.

With regard to the claims for service connection for hearing loss and tinnitus, in the April 2009 VA treatment record, the Veteran reported loud noise exposure in service from serving on the flight deck for nine years in the Navy as an aircraft electrician.  In an April 1970 service treatment record, the Veteran reported ear problems.  In a May 1972 service treatment record, the Veteran reported a right ear ache.  In an August 1974 service treatment record, the Veteran was treated for an ear infection.  In a June 1975 service treatment record, the Veteran reported a history of ear infections.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's April 2009 VA audiological examination report conducted at the Grand Junction VA Medical Center.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the VA and/or SSA records are unavailable.  

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner is requested to offer opinions as to the likelihood that the bilateral hearing loss and tinnitus are related to service.  The VA examiner should discuss the service treatment records reflecting ear problems, as well as the Veteran's reports of loud noise exposure in service while serving on the flight deck for nine years in the Navy as an aircraft electrician.  

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss and tinnitus specified above, the examiner should express the opinions in terms of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral hearing loss and tinnitus are causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  The VA examiner should also specifically address the functional effects caused by the Veteran's bilateral hearing loss disability.  


Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
   
All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of the above development, the claims for service connection for bilateral hearing loss and tinnitus should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


